FILED
                              NOT FOR PUBLICATION                           FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JESUS RODRIGUEZ ZENTENO;                          No. 07-75059
 JUANA MARGARITA RODRIGUEZ;
 MARIANO RODRIGUEZ MORENO,                         Agency Nos. A096-051-299
                                                               A096-051-300
               Petitioners,                                    A096-051-301

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jesus Rodriguez Zenteno, Juana Margarita Rodriguez, and Mariano

Rodriguez Moreno, natives and citizens of Mexico, petition for review of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
Board of Immigration Appeals’ (“BIA”) order denying their motion to remand and

dismissing their appeal from an immigration judge’s decision denying their

applications for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324

F.3d 1105, 1107 (9th Cir. 2003), and for abuse of discretion the denial of a motion

to remand, Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 874 (9th Cir. 2003) (en

banc). We deny the petition for review.

       The BIA did not abuse its discretion in denying Petitioners’ motion to

remand due to ineffective assistance of counsel because they failed to comply with

the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988),

and the ineffective assistance they allege is not plain on the face of the record. See

Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004). It follows that

Petitioners’ due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice for a petitioner to prevail on a due process

claim).

       The BIA did not abuse its discretion in denying Petitioners’ motion to

remand to introduce evidence because the BIA considered the evidence they

submitted and acted within its broad discretion in determining that it was

insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.


NHY/Research                               2                                    07-75059
2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is

“arbitrary, irrational, or contrary to law.”).

       Petitioners’ remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED.




NHY/Research                                 3                                  07-75059